                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

SYLVIA RAY, AS PERSONAL                          )
REPRESENTATIVE OF THE                            )
ESTATE OF PAIGE MITCHELL,                        )
DECEASED, et al.,                                )
                                                 )
       Plaintiffs,                               )
                                                 )    Case No.: 19-0069-KD-MU
v.                                               )
                                                 )
ESTATE OF BRADLEY ELLIOTT                        )
GRAY, et al.,                                    )
                                                 )
       Defendants.                               )


                      ANSWER OF DEFENDANT KEN ROBERTSON

       Defendant Ken Robertson answers the revised First Amended Complaint as follows:

       1.      Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       2.      Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       3.      Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       4.      Admitted.

       5.      Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       6.      Admitted.

       7.      Since this paragraph was deleted, no response is required of this Defendant. To

the extent any response is required, this paragraph is denied.
       8.      Since this paragraph was deleted, no response is required of this Defendant. To

the extent any response is required, this paragraph is denied.

       9.      Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       10.     Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       11.     Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       12.     Defendant admits that the referenced statutes set out certain provisions related to

firearms; however, Defendant denies that any of those provisions relate to any alleged acts or

omissions of this Defendant. In addition, any allegation of this paragraph not specifically

admitted herein is hereby denied.

       13.     Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       14.     (a)-(e) Defendant is without knowledge or information sufficient to admit or deny

the truth of the allegations of this paragraph; therefore, same are denied.

       15.     Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       16.     Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

       17.     Denied.

       18.     Denied.

       19.     (a)-(e) Denied.



                                                 2
       20.     Denied.

       21.     Defendant is without knowledge or information sufficient to admit or deny the

truth of the allegations of this paragraph; therefore, same are denied.

                                    AS TO COUNT I
                             (Wrongful Death of Paige Mitchell)

       22.     Defendant adopts his prior responses.

       23.     Admitted.

       24.     Denied.

                                   AS TO COUNT II
                             (Wrongful Death of Kaci Mitchell)

       25.     Defendant adopts his prior responses.

       26.     Admitted.

       27.     Defendant is without knowledge or information sufficient to admit or deny the

               truth of the allegations of this paragraph; therefore, same are denied.

       28.     Denied.

                                      AS TO COUNT III
                               (Liability Under 42 U.S.C. §1983)

       29.     Defendant adopts his prior responses.

       30.     Defendant is without knowledge or information sufficient to admit or deny the

               truth of the allegations of this paragraph; therefore, same are denied.

       31.     Defendant is without knowledge or information sufficient to admit or deny the

               truth of the allegations of this paragraph; therefore, same are denied.

       32.     Defendant is without knowledge or information sufficient to admit or deny the

               truth of the allegations of this paragraph; therefore, same are denied.

       33.     Denied.


                                                 3
                                   AS TO COUNT IV
                             (Claims Against Fictitious Parties)

       34.    Denied.

       35.    Denied.

       36.    Denied.

       37.    Denied.

       38.    Denied.

       39.    Denied.

       40.    Denied.

       Defendant denies the request for relief in any ad damnum clause.

                                FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim against this Defendant upon which relief can be

granted.

                               SECOND AFFIRMATIVE DEFENSE

       Defendant asserts the defense of qualified immunity.

                                THIRD AFFIRMATIVE DEFENSE

       Defendant asserts the defense of state-agent immunity.

                              FOURTH AFFIRMATIVE DEFENSE

       Defendant asserts the defense of discretionary-function immunity.

                                FIFTH AFFIRMATIVE DEFENSE

       Defendant asserts the defense of law enforcement immunity pursuant to Alabama Code

§6-5-338.

                                SIXTH AFFIRMATIVE DEFENSE

       Defendant asserts the defense of substantive immunity.


                                               4
                               SEVENTH AFFIRMATIVE DEFENSE

       Defendant asserts the defense of sovereign immunity.

                                EIGHTH AFFIRMATIVE DEFENSE

       Defendant asserts the doctrine of intervening or superseding cause to the extent that acts

of individuals known and unknown or conditions known or unknown may constitute acts or

conditions of an independent character which this Defendant had no duty or ability to control,

thereby constituting an independent cause resulting in injury or death to Plaintiff’s decedents.

                                 NINTH AFFIRMATIVE DEFENSE

       The Defendant asserts that the sole proximate cause of Plaintiff’s decedents’ deaths are

events, conditions, physiology and reactions which could not have been reasonably anticipated in

the exercise of reasonable care applicable to this Defendant, and as such, this Defendant can

have no liability whatsoever for the claims asserted in the Complaint, as last amended.

                                 TENTH AFFIRMATIVE DEFENSE

       Defendant claims the protection of all applicable statutory caps on damages.

                              ELEVENTH AFFIRMATIVE DEFENSE

       Defendant claims the benefit of all statutes and the common law conferring immunity or

protection to governmental entities or their employees.

                               TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff lacks standing, authority, and/or the requisite legal capacity or legal existence to

maintain the present lawsuit and each and every claim and/or cause of action asserted therein.

                             THIRTEENTH AFFIRMATIVE DEFENSE

       Defendant asserts the defense of privilege.




                                                 5
                             FOURTHEENTH AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs’ claims are due to be dismissed based on the failure to

comply with the applicable statute of non-claims.

                               FIFTEENTH AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs’ claims are barred based on the applicable statutes of

limitation.

                               SIXTEENTH AFFIRMATIVE DEFENSE

       Defendant asserts the protections and benefits of Alabama Codes §§11-47-190 and 11-

93-2 (1975).

                             SEVENTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the doctrines of waiver, estoppel, res judicata, collateral

estoppel, judicial estoppel, ratification, consent and acquiescence.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

               Any award of punitive damage in this case would be unconstitutional in that it

would violate both state and federal constitutional provisions.

                          NINETEENTH AFFIRMATIVE DEFENSE

       The imposition of punitive damages, without sufficient guidelines as to the proper

circumstances for such an award or for the amount of such an award, would violate the due

process guarantees of the federal and state constitutions.

                           TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiffs’ claim for punitive damages violates the Fifth and Fourteenth Amendments of

the United States Constitution on the following grounds:




                                                 6
          (a)   It is a violation of the due process and equal protection clauses of the Fourteenth

Amendment to impose punitive damages, which are penal in nature, against a civil defendant

upon the plaintiff satisfying a burden of proof which is less than the “beyond a reasonable doubt”

burden of proof required in criminal cases;

          (b)   The procedures pursuant to which punitive damages are awarded may result in the

award of joint and several judgments against multiple defendants for different alleged acts of

wrongdoing which infringes the due process and equal protection clauses;

          (c)   The procedures pursuant to which punitive damages are awarded fail to provide a

reasonable limit on the amount of the award which thereby violates the due process clause;

          (d)   The procedures pursuant to which punitive damages are awarded fail to provide

specific standards for the amount of an award of punitive damages which thereby violates the

due process clause;

          (e)   The procedures pursuant to which punitive damages are awarded result in the

imposition of different penalties for the same or similar acts, and therefore violate the equal

protections clause;

          (f)   The procedures pursuant to which punitive damages are awarded permit the

imposition of punitive damages in excess of the maximum criminal fine or penalty for the same

or similar conduct which thereby infringes the due process clause and the equal protection

clause;

          (g)   The procedures pursuant to which punitive damages are awarded are

unconstitutionally vague; and,




                                                 7
       (h)     The award of punitive damages in this action would constitute a deprivation of

property without due process of law as required by the Fifth and Fourteenth Amendments to the

United States Constitution.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiffs claim for punitive damages violates the due process provisions of the

Constitution of Alabama on the following grounds:

       (a)     It is a violation of the due process clause to impose punitive damages, which are

penal in nature, against a civil defendant upon the plaintiff satisfying a burden of proof less than

the “beyond a reasonable doubt” burden of proof required in criminal cases;

       (b)     The procedures pursuant to which punitive damages are awarded fail to provide a

reasonable limit on the amount of the award;

       (c)     The procedures pursuant to which punitive damages are awarded are

unconstitutionally vague;

       (d)     The procedures pursuant to which punitive damages are awarded fail to provide

specific standards for the amount of such an award;

       (e)     The award of punitive damages in this case would constitute a deprivation of

property without due process of law;

       (f)     The procedures pursuant to which punitive damages are awarded may result in the

award of joint and several judgments against multiple defendants for different alleged acts of

wrongdoing;

       (g)     The procedures pursuant to which punitive damages are awarded may result in the

imposition of different penalties for the same or similar acts; and




                                                 8
       (h)     The procedures pursuant to which punitive damages are awarded permit the

imposition of punitive damages in excess of the maximum criminal fine or penalty for the same

or similar conduct.

                          TWENTY-SECOND AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs’ claims against this Defendant are barred because this

Defendant cannot be liable for the criminal acts of a third party.

                            TWENTY-THIRD AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs’ claims are barred based on the community caretaker

doctrine.

                          TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs cannot maintain any claim or cause of action based on

the statutes referenced in the Complaint.

                            TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Defendant asserts that he cannot have any liability in this case because any such claim

would be in violation of the anti-commandeering doctrine under the Tenth Amendment.

                            TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Defendant asserts the lack of proximate cause and lack of any causal connection.

                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Defendant asserts that he acted at all times reasonably and in good faith.

                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred because any claims based on the statutes referenced in the

Complaint would be in violation of the Second Amendment.




                                                 9
                           TWENTY-NINTH AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiff’s claims are due to be dismissed because the statutes

referenced in the Complaint do not give rise to a civil claim or cause of action.

                              THIRTIETH AFFIRMATIVE DEFENSE

       Defendant pleads all other affirmative defenses in bar or abatement of the claims asserted

against him in the Complaint, as last amended.

                            THIRTY-FIRST AFFIRMATIVE DEFENSE

       Defendant reserves the right to plead additional affirmative defenses as may be

ascertained through the course of discovery in this case.



                                              /s/Thomas O. Gaillard III
                                              THOMAS O. GAILLARD III (GAILT9459)
                                              Attorney for Defendant Ken Robertson
OF COUNSEL:
HELMSING, LEACH, HERLONG,
   NEWMAN & ROUSE, P.C.
Post Office Box 2767
Mobile, AL 36652
(251) 432-5521 Telephone
(251) 432-0633 Facsimile
E-Mail: tog@helmsinglaw.com




                                                 10
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of September 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF System which will send notification of such filing
to the following:


         John E. McCulley, Esquire (johnemcculley@gmail.com)
         John E. McCulley, P.C.
         601 Greensboro Avenue, Suite 200
         Tuscaloosa, AL 35401

         Michael S. Burrough (Mike@MichaelBurroughs.com)
         Post Office Box 1908
         Tuscaloosa, AL 35403

         James W. Porter, Esquire (jwporterii@pphlaw.net)
         R. Warren Kinney, Esquire (wkinney@pphlaw.net)
         Porter, Porter & Hassinger, P.C.
         880 Montclair Road, Suite 175
         Birmingham, AL 35213




                                              /s/ Thomas O. Gaillard III
                                              OF COUNSEL




4844-1302-4676, v. 1




                                                 11
